DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for aiding a user in urination, classified in A61F5/451.
II. Claims 9-18, drawn to a sanitary urination device, classified in A61F5/4556.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the device can be used to convey to location other than a receptacle containing water.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joseph Falcon on 08/30/2022 a provisional election was made without traverse to prosecute the invention of group II, claims 9-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonec (US 5722136 A).
Regarding claim 9, Jonec teaches a sanitary urination device (Fig. 5), comprising: an elongated hollow body (78) formed from a water soluble material (Col. 5: ll. 60-66) and configured to convey urine from a first open end thereof to a second open end thereof (Col. 4: ll. 42-46), the first open end being the proximal end where the penis is inserted, the second open end being the end placed in the toilet.

Regarding claim 10, Jonec teaches the device of claim 9.
Jonec further teaches the material is a coated paper (Col. 4: ll. 8-10), wherein 

Regarding claim 12, Jonec in view of Natush teaches the device of claim 11.
Jonec further teaches a plurality of perforations formed through the body (78) in a direction transverse to a direction of elongation of body (Col. 3: ll. 52-60) (Fig. 3).

Regarding claim 13, Jonec teaches the device of claim 9.
Jonec further teaches the body includes a diameter which tapers from the first open end thereof to the second open end thereof (Col. 4: ll. 3-7) (Fig. 3).

Regarding claim 14, Jonec teaches the device of claim 9.
Jonec further teaches a carrier roll (22), wherein the device is wound around an exterior of the carrier roll (Col. 6: ll. 7-9) (Fig. 1).

Regarding claim 15, Jonec teaches the device of claim 14.
Jonec further teaches a plurality of devices are wound on the carrier rolled (Fig. 1-3), the plurality of devices formed continuously with one another from a single piece of material (Col. 3: ll. 52-58).

Regarding claim 16, Jonec teaches the device of claim 15.
Jonec further teaches a plurality of perforations (at least 34 and 36) are formed through the material so as to delineate the plurality of devices wound on the carrier roll (Fig. 2-3).

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natush (US 20140163498 A1).
Regarding claims 9 and 11, Natush teaches a sanitary urination device (Fig. 1), comprising: an elongated hollow body (110) formed from a water soluble material, namely paper [0018], and configured to convey urine from a first open end thereof to a second open end thereof [0013, 0014]. Natush further teaches a sanitary urination device (Fig. 1) wherein the body (1) includes a tubular shape (Fig. 1) having a continuous diameter from the first open end to the second open end (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jonec in view of Cross (US 5605161).
Regarding claims 17 and 18, Jonec teaches the device of claim 9.
	Jonec fails to teach circumferential folds.
Cross teaches a sanitary urination device (Fig. 1) wherein the elongated body (12) defines a plurality of circumferential folds (20), wherein adjacent circumferential folds of the plurality of circumferential folds are oriented in opposite alternating radial directions (Fig. 1), and wherein the device is extendable (Col. 3: ll. 22-23) between a packaged configuration, wherein a plurality of pleats defined between the plurality of circumferential folds are arranged generally parallel with one another (Fig. 1), and a use configuration, wherein the plurality of circumferential folds are at least partially unfolded for increasing an overall length of the device (Col. 3: ll. 21-27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding method of Jonec with the accordion-style folding of Cross to provide a compact, discrete product (Cross Col. 3: ll. 24-27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100016821 A1 discloses an elongated hollow body formed from a water soluble material and configured to convey urine from a first open end to a second open end. 
US 20210007562 A1 discloses an elongated hollow body formed from a water soluble material and configured to convey urine from a first open end to a second open end.
US 20020166560 A1 discloses an elongated hollow body formed from a water soluble material and configured to convey urine from a first open end to a second open end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781